26 So.3d 148 (2010)
In re John Jewell PACE.
No. 2009-B-2618.
Supreme Court of Louisiana.
January 22, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent possessed and used illegal drugs. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rules 8.4(a) and 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
*149 IT IS ORDERED that the Petition for Consent Discipline be accepted and that John Jewell Pace, Louisiana Bar Roll number 1115, be suspended from the practice of law for one year and one day, retroactive to May 16, 2008, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.